Case 8-18-78137-las Doc 75 Filed 11/11/19 Entered 11/11/19 10:40:13

1775 Wehrle Drive, Suite 100
ro S S Williamsville, New York 14221
Phone (716)204-1700
Fax (716)204-1702
8 olowy http:/Awww, GrossPolowy.com/
LLC
Formed in the State of Delaware
November 11, 2019
Chambers, Hon. Louis A. Scarcella
United States Bankruptcy Court
Eastern District of New York
290 Federal Plaza
Central Islip, NY 11722

Re: Humayun Waheed
Case No. 18-78137-las

Dear Hon. Louis A. Scarcella:

Please accept this letter as a request to mark the Motion for Relief hearing settled. The hearing is
currently scheduled for November 12, 2019 at 11:00am. Debtor’s Counsel has advised our office that client is
interested in settling this matter with a Stipulation for Adequate Protection Payments.

If you have any questions, please feel free to call.

Very truly yours,

\ -
SW UIA) \h Owen

By: Courtney R Williams, Esq.

cet Ronald D. Weiss, Esq.
